      Case 8:21-cv-00338-CJC-ADS Document 18 Filed 03/02/21 Page 1 of 1 Page ID #:81


                                                                                                     3/2/2021



                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 JANE DOE                                                               CASE NUMBER
                                                                                             8:21-cv-00338-CJC-ADS
                                                        Plaintiff(s)
                           v.
 MINDGEEK U.S.A., INCORPORATED, et al.                                       ORDER ON APPLICATION OF NON-
                                                                           RESIDENT ATTORNEY TO APPEAR IN A
                                                    Defendant(s).              SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Cohen, Steve M.                                                                of    Pollock Cohen LLP
  Applicant’s Name (Last Name, First Name & Middle Initial                             60 Broad Street, 24th Floor
  (212) 337-5361                         (347) 696-1227                                New York, NY 10004
  Telephone Number                       Fax Number
  SCohen@PollockCohen.com
                            E-Mail Address                                             Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  Plaintiff, Jane Doe, on behalf of herself and all others similarly situated

  Name(s) of Party(ies) Represent                                 9 Plaintiff(s) ‫ ܆‬Defendant(s) ‫ ܆‬Other:
and designating as Local Counsel
  Pachman, Krysta Kauble                                                          of   Susman Godfrey L.L.P.
  Designee’s Name (Last Name, First Name & Middle Initial                              1900 Avenue of the Stars, Suite 1400
  280951                  (310) 789-3100                   (310) 789-3150              Los Angeles, CA 90067
   Designee’s Cal.         Telephone Number                      Fax Number
      Bar No.
  kpachman@susmangodfrey.com
                             E-Mail Address                                            Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ‫܈‬GRANTED
  ‫܆‬DENIED:            ‫܆‬   for failure to pay the required fee.
                      ‫܆‬   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ‫܆‬   for failure to complete Application:
                      ‫܆‬   pursuant to L.R. 83-2.1.3.2: ‫܆‬Applicant resides in California; ‫ ܆‬previous Applications listed indicate Applicant
                          is regularly employed or engaged in business, professional, or other similar activities in California.
                      ‫܆‬   pursuant to L.R. 83-2.1.3.4; Local Counsel: ‫ ܆‬is not member of Bar of this Court; ‫ ܆‬does not maintain office
                          District.
                      ‫ ܆‬because
IT IS HEREBY FURTHER ORDERED THAT the Application
                                           cation fee,
                                                  feeee,, if paid: ‫ ܆‬be
                                                                     b refun
                                                                        refunded
                                                                            nde
                                                                             ded ‫ ܆‬not be refunded.

Dated: March 2, 2021
                                                                          HON. CORMAC
                                                                               CORMA
                                                                                   AC J. CARNEY,
                                                                                              Y,, U.S.
                                                                                              Y   U.S District Judge
 G-64 Order (05/16)       ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                      Page 1 of 1
